Case 2:18-Cv-06371 Document 1 Filed 11/08/18 Page 1 of 8 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

-- X
MARY ANNE ACERRA, ' 7
V \ g - Co 3 ':l~\
Plaintiff,
-against- : COMPLAINT

TERMINIX INTERNATIONAL, INC. and '
SERVICE MASTER GLOBAL HOLDINGS INC.: .]URY TRIAL DEMANDED

Defendants.
___ _______________ X

 

Plaintiff, MARY ANNE ACERRA, by her attorneys SCOTT MICHAEL MISI-IKIN,

P.C., complaining of the Defendants, alleges as follows:
PRELIMINARY STATEMENT
This case is brought pursuant to the Age Discrimination in,Employrnent Act, 29 U.S.C. §§
621 et seq., (“ADEA”) and the New York State Human Rights LaW, NeW York Executive LaW
§§ 290 er seq. (“NYEL”) for Terminix lnternational, Inc. (“Terrninix”) and Service Master
Global Holdings, Inc.’s (“Service Master”) (collectively “defendants”) discrimination and
urllaw'ful termination of plaintiff on the basis of her age.
JURISDICTION

FIRST: The jurisdiction of the Court over this controversy is based upon 28
U.S.C. § 1331 as this matter is raised under 29 U.S.C. §§ 621 et seq.

SECOND: The Cou;rt also has supplemental jurisdiction over this case pursuant to

28 U.S.C. § 1367 (a), as plaintiffs NYEL claims form part of the same case and controversy.

Case 2:18-Cv-06371 Document 1 Filed 11/08/18 Page 2 of 8 Page|D #: 2

M

TI-IIRD: The unlawful practices alleged below were committed within the State of
NeW York, County of Nassau.

FOURTH: At the time of the unlawful practices, plaintiff was a resident of Suffolk
County in the Eastem District of the United States District Court ofNew York.

FIFTH: The locations at Which the causes of action herein arose are i_n the
County of Nassau in the Eastem District of the United States District Court of New York.

SIXTH: At the time of the unlawful practices, plaintiff was employed at
defendants’ office located at 45 South Service Rd., Plainview, NY 11803.

SEVENTH: This Court is hereby the proper venue under 28 U.S.C. § 1391 (b).

PARTIES
EIGHTI-I: Plaintiff is an “employee” of the defendants as defined by the ADEA
and NYEL.
NINTH: At all times relevant to this action, Service Master Was and is the parent

company of TerminiX and has an oche located at 860 Ridge Lake Blvd, Memphis, TN 38120.
TENTH: At all times relevant to this action, defendants Terminix and Service
Master were the plaintist “employer” as defined by the ADEA and NYEL in that they
controlled all aspects of plaintiff S employment, including her rate of pay, schedule, and position
responsibilities
ELEVENTH: At all times relevant to this action, plaintiff was a member of a protected
class in that she was over the age of forty (40) at the time the causes of action alleged herein

aI`OS€.

TWELFTH: Plaintiff’ s date of birth is April 10, 1952 and she is currently sixty~six

Case 2:18-Cv-06371 Document 1 Filed 11/O8/18 Page 3 of 8 Page|D #: 3

(66) years old.

THIRTEENTl-I: During all times relevant to this action, plaintiff satisfactorily and
continually performed the duties and job responsibilities as an employee of defendants until her
discriminatory and unlawful termination on or about May 17, 2017.

M

FOURTEENTH: Terminix provides residential and commercial extermination
services throughout the United States and intemationally.

FIFTEENTH: Plaintiff began her career at Terminix in approximately 1994 as a
Pest Control Administrative Assistant.

SIXTEENTH: Plaintiff Was promoted to Service Manager in or about 2005
and held that position without issue for approximately eleven (1 l) years.

SEVENTEENTH: As a Service Manager, plaintist responsibilities included, but
were not limited to, calculating monthly route completions, cancellations, payroll, scheduling
vacations, safety training, weekly meetings, sales, customer service, vehicle inspections and
general supervision of employees within her department

EIGHTEENTH: During her time as a Service Manager, plaintiff reported to J ames
Langford, Branch Manager, as her direct supervisor.

NINETEENTI-I: At all times relevant to this action, as Branch Manager, Langford
had the power to hire and fire and carry out personnel decisions at Terminix.

TWENTIETH: In or about August 2016, defendants promoted Richard Todeseo
to Serviee Manager of the Termite Department.

TWENTY-FIRST: Richard Todesco was substantially younger than plaintiff by

approximately fifteen (15) years.

Case 2:18-Cv-06371 Document 1 Filed 11/O8/18 Page 4 of 8 Page|D #: 4

TWENTY-SECOND: Richard Todesco did not have any managerial experience at
the time of his promotion

TWENTY-TI-IIRD: Shortly after Richard began as Service Manager, he and Langford
began excluding plaintiff from meetings and other job-related events, many of which were
essential for plaintiff to perform the functions of her job as the Service Manager of her
departmentl

TWENTY-FOURTH: On or about January 28, 2017, Langford advised plaintiff
that Richard was replacing her as Pest Control Service Manager, effective February 1, 2017.

TWENTY-FIFTI-I: Richard had substantially less managerial experience and seniority
than plaintiff at the time that he replaced her.

TWENTY-SIXTH: Fnrther, plaintiff had held the Service Manager position for
approximately eleven (11) years without issue and had always received positive
reviews/evaluations and praise from her co-workers.

TWENTY-SEVENTH: Plaintiff was replaced by Richard and was transferred to
the Termite Department, which was understaffed and had experienced a substantial down turn in
business the year prior.

TWENTY-EIGHTH: lt was clear to plaintiff that defendants were setting her
up for termination by removing her from a position that she held for more than ten (10) years,
giving it to a substantially younger employee, and transferring her to a department that was
already experiencing performance/business issues.

TWENTY-NINTH: Despite the issues in plaintiffs new department, plaintiff

received performance commendations for her “hard work,” “dedication,” and “loyalty” in early

March 2017.

Case 2:18-Cv-06371 Document 1 Filed 11/O8/18 Page 5 of 8 Page|D #: 5

THIRTIETI-I: Nonetheless, just a few weeks later, defendants placed plaintiff on a
Performance Improvement Plan (“PIP”) for alleged poor performance l

THIRTY-FIRST: Plaintiff had never experienced performance issues prior to Rich
Todesco being promoted to Service Manager and had never been placed on a PIP at any other
time throughout her twenty-three (23) year career at Terminix.

THIRTY-SECOND: As part of the PIP, plaintiff was directed to meet with Langford
every Wednesday morning to discuss how to improve her performance

THIRTY-THIRD: I-Iowever, as further evidence of discrimination, Langford met
with plaintiff only'once and denied her repeated attempts to meet again to discuss the PIP.

THIRTY-FOURTH: Rather, less than two (2) months later, on May 17, 2017,
defendants terminated plaintiff for alleged poor performance

THIRTY-FIFTH: The alleged performance issues amounted to pretext, as Langford
failed to meet with plaintiff to discuss the PIP as was required, plaintiff had just received
performance commendations less than two (2) months prior, and plaintiff was transferred to a
failing department without being given a reasonable opportunity to fix it.

THIRTY-SIXTH: Similarly, defendants failed to adhere to their own
“Progressive Discipline” policy when they terminated plaintiff without any warning and without
giving plaintiff an opportunity to correct the alleged poor performance

THIRTY-SEVENTH: Following her termination, another manager at Terminix
offered plaintiff a position in a different branch, which she accepted, but defendants refused to
hire her and she was denied the position.

THIRTY-EIGHTH: As a result of the unlawful termination, plaintiff has suffered both

financial and emotional harm and continues to do so to date.

Case 2:18-Cv-06371 Document 1 Filed 11/O8/18 Page 6 of 8 Page|D #: 6

THIRTY-NINTI-I: Prior to filing this civil action, plaintiff timely filed a written
charge asserting discrimination based on age within three hundred (3 00) days of the
discrimination with the U.S. Equal Employment Opportunity Commission (hereinafter referred
to as “EEOC”).

FORTIETH: Plaintiff has filed this action prior to the expiration of ninety (90) days
after receiving her Notice of Right to Sue from the EEOC.

AS AND FOR PLAINTIFF’S CLAIMS OF AGE
DISCRIMINATION AGAINST DEFENDANTS UNDER THE ADEA AND THE NYEL

FORTY-FIRST: Plaintiff repeats and re-alleges each and every allegation contained
in Paragraphs FIRST through FORTIETH. l

FORTY-SECOND: During all times relevant to this action, Plaintiff was a member of a
protected class as she was over the age of forty (40).

FORTY-THIRD: Plaintiff Was qualified to perform the essential functions of her job
in that she was employed at Terminix for nearly twenty-three (23) years without issue and
regularly received positive evaluations/reviews and commendations for the work that she
performed

FORTY-FOURTI-I: As described herein, defendants willfully discriminated
against Plaintiff based upon her age in direct violation of the ADEA and the NYEL § 290 er seq.

FORTY-FIFTH: Defendant’s actions give rise to an inference of discrimination
based upon plaintiff s age as she was removed from her position as a Service Manager and
replaced with a substantially younger and less experienced employee, transferred to a failing
departinent, placed on a PIP for the first time in her career, and was terminated from her

employment after only two (2) months in the new department

FORTY-SIXTH: As evidence of pretext, defendant Terininix failed to follow

Case 2:18-Cv-06371 Document 1 Filed 11/O8/18 Page 7 of 8 Page|D #: 7

it’s own progressive discipline policy when terminating plaintiff, failed to follow through with
the terms of the PIP, and denied plaintiff the opportunity to work in another department when
offered to her by another manager.
FORTY-SEVENTH: AS a result of the unlawful termination of plaintiffs
employment, plaintiff has suffered both financial and emotional harm as described herein.
Wherefore, Plaintiff demands judgment against defendants as follows:

1. For a money judgment against Terminix representing actual damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 er seq.;

2. For a money judgment against Terniinix representing compensatory damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 et seq,'

3. For a money judgment against Terniinix representing emotional damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 er seq,'

4. For a money judgment against Terminix representing punitive damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 et seq,'

5. For a money judgment against Terminix representing actual damages for its
discriminatory conduct in violation of NYEL §290 et seq.;

6. For a money judgment against Terminix representing compensatory damages for its
discriminatory conduct in violation of NYEL §290 er seq.;

7. For a money judgment against Terminix representing emotional damages for its
discriminatory conduct in violation of NYEL §290 et seq.;

8. For a money judgment against Service Master representing actual damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 er Seq.;,

9. For a money judgment against Service Master representing compensatory damages for its

Case 2:18-cv-06371 Document 1 Filed 11/O8/18 Page 8 of 8 Page|D #: 8

discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 er seq,‘

10. For a money judgment against Service Master representing emotional damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 er seq,'

11. For a money judgment against Service Master representing punitive damages for its
discriminatory conduct in violation of the ADEA, 29 U.S.C. §§ 621 et seq,'

12. For a money judgment against Service Master representing actual damages for its
discriminatory conduct in violation of NYEL §290 et seq.;

13. For a money judgment against Service Master representing compensatory damages for its
discriminatory conduct in violation of NYEL §290 et Seq.;

14. F or a money judgment against Service Master representing emotional damages for its
discriminatory conduct in violation of NYEL §290 er seq.;

15. For reasonable attomey’s fees and costs;

16. For equitable relief;

17. For such further relief as the Court may deem just and proper.

JURY DEMAND

Plaintiff herein demands a trial by jury of all issues in this action.

Dated: Islandia, New York
November 8, 2018

SCOTT MICHAEL MISHKIN, P.C.

/s/ Scott Michael Mishl<in

By: Scott Michael Mishkin, Esq.
One Suffolk Square, Suite 240
Islandia, New York 11749
Telephone: (631) 234-1154
Facsimile: (631) 234-5048
Attorneysfor Plaintiff

